Title: To Alexander Hamilton from Robert Morris, 18 July 1795
From: Morris, Robert
To: Hamilton, Alexander


Dear Sir
Philada July 18th. 1795
I desired Mr. Constable to pay you $2000 & promised to remit him a bill for this Amot. By his letter just recd I find it was inconvenient for him to pay as he wants Money himself. You will find herein bills for five hundred pounds Stg they are perfectly good as Mr Cazenove will tell you & you can readily get the Money for them. I charge you $2333.33 being 175 ⅌ Ct and the exchge in New York is at least equal. I will answer your letters soon but I am hurried & much engaged.
Yours Sincerely

Robt Morris




No 13
}
£250. each drawn by Harrison & Sterett on J H Cazenove Nephew & Co to J Bacon


14




Alexr Hamilton EsqrNew York

